UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1839



LAWYERS TITLE INSURANCE CORPORATION,

                                              Plaintiff - Appellee,

          versus


ROBERT L. HAIRE; MARY JO HAIRE,

                                           Defendants - Appellants.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
02-4111-CCB)


Submitted:   February 27, 2004            Decided:   August 30, 2004


Before WIDENER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Onkar N. Sharma, SHARMA & BHANDARI, Silver Spring, Maryland, for
Appellants.   Gerald W. Heller, Jessica N. Drexler, LINOWES AND
BLOCHER, L.L.P., Bethesda, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Robert   L.   Haire   and    Mary   Jo   Haire    appeal   from    the

district court’s order granting summary judgment in favor of

Lawyers Title Insurance Corporation on Lawyers Title’s claims for

breach of contract, negligent misrepresentation, indemnity, and

breach of guaranty arising out of the Haires’ sale of real estate.

We have reviewed the parties’ briefs, the joint appendix, and the

district court’s opinion and orders and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    See Lawyers Title Ins. Corp. v. Haire, No. CA-02-4111-CCB

(D. Md. June 18, 2003).        We dispense with oral argument because the

facts    and    legal   contentions        are   adequately     presented    in   the

materials      before    the   court   and       argument   would   not     aid   the

decisional process.



                                                                            AFFIRMED




                                       - 2 -